In a proceeding pursuant to article 7 of the Family Court Act against an infant under the age of 16 years, the infant appeals, pursuant to permission granted by this court, from an order of the Family Court, Kings County, made November 29, 1965, which, after a fact-finding hearing, determined that the infant did an act which, if done by an adult, would constitute a crime. Order affirmed, without costs. The appellant, with knowledge that an automobile had been stolen, entered the car at the invitation of two boys. The driver was about 15 years of age. The automobile collided with two parked automobiles. In our opinion, a person who enters a stolen ear, with knowledge that it has been stolen, although another person drives the ear, uses the automobile for her own use or purpose within the meaning of section 1293-a of the Penal Law. Therefore, the appellant’s act was one which, if done by an adult, would constitute a crime (cf. People v. Strasburg, 13 A D 2d 510). Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.